Citation Nr: 0010098	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-06 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for the post 
operative residuals of a small bowel resection.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel






INTRODUCTION

The veteran's active military service extended from December 
1942 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  That rating decision, in 
part, granted service connection for the post operative 
residuals of small bowel resection and assigned a 10 percent 
rating, effective in March 1997. 


REMAND

The VA has a duty to assist the veteran once his claims are 
found to be well-grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not be conclusive, but 
only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The veteran's claim for increased rating in this case is 
shown to be well grounded, but the duty to assist him in its 
development has not yet been fulfilled.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).

The veteran's service connected residuals of a small bowel 
resection are currently rated 10 percent disabling by analogy 
under diagnostic code 7319 for irritable colon syndrome.  In 
both his notice of disagreement and his substantive appeal, 
VA From 9, the veteran asserts that his symptoms involve 
severe diarrhea and abdominal distress.  The RO has obtained 
the veteran's VA medical treatment records up to 
approximately 1997.  There is a considerable volume of such 
records, but most reveal treatment for disorders, such as 
coronary artery disease, which are unrelated to his bowel 
complaints.  Review of the symptoms noted in the VA records 
does not appear to match the symptoms asserted by the 
veteran.  Specifically, there are numerous recent VA medical 
treatment records which reveal complaints of constipation, 
especially after eating certain food items, rather than 
complaints of diarrhea.  

In view of the nature of the veteran's claim, all records of 
treatment should be obtained and associated with the claims 
folder.  See Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991).  In this regard, 
the Board notes that records generated by VA are 
constructively included within the record.  If records of VA 
treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

The Board further notes that the findings documented on 
outpatient examination are not of sufficient detail to serve 
as the basis to evaluate the veterans disability for 
compensation purposes  Accordingly, he should be scheduled 
for a VA gastrointestinal examination in an effort to 
determine the nature and severity of his service-connected 
disability.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Halstead v. Derwinski, 3 Vet. App. 213 (1992).   

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing and 
scheduling the veteran for another VA disability compensation 
examination.  


To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The veteran should be asked to 
provide a list of the names of all health 
care professionals and/or facilities 
(private and governmental) where he has 
been treated for his service connected 
intestinal disorder since 1997.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements in order 
to obtain all the relevant records of 
treatment from the sources listed by the 
veteran which are not already on file.  
The Board is particularly interested in 
obtaining all records of treatment at VA 
medical facilities subsequent to July 
1997.  

2.  Following the above, the veteran 
should be scheduled for the appropriate VA 
examination in an effort to determine the 
nature and severity of the veteran's 
service connected gastrointestinal 
disorder.  The report of examination 
should include a detailed account of all 
manifestations of the gastrointestinal and 
bowel symptoms found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The physician is requested to 
obtain a statement of symptoms from the 
veteran and to note if the veteran's 
gastrointestinal symptoms require 
treatment with any medication.  The 
physician is also requested to note the 
veteran's weight and indicate if the 
veteran suffers from weight loss, anemia, 
or nutritional impairment.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner.  The physician should provide 
complete rationale for all conclusions 
reached.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  Subsequently, the RO should consider 
the issue on appeal.  In this regard,  
the RO should give full consideration to 
rating the veteran's disability under all 
appropriate diagnostic codes.  The RO is 
also reminded that, since this case deals 
with an initial rating, separate, or 
staged, ratings can be assigned for 
separate periods of time based on the 
facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).



Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


